COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Lemons
Argued at Salem, Virginia


STEFAN OMAR SLATER
                                              MEMORANDUM OPINION * BY
v.   Record No. 2219-98-3                     JUDGE DONALD W. LEMONS
                                                    JUNE 1, 1999
COMMONWEALTH OF VIRGINIA


              FROM THE CIRCUIT COURT OF WYTHE COUNTY
                     J. Colin Campbell, Judge

           S. Jane Chittom (Elwood Earl Sanders, Jr.,
           Appellate Defender; Public Defender
           Commission, on briefs), for appellant.

           Eugene Murphy, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     Stefan Omar Slater was convicted in a bench trial of

robbery, a violation of Code § 18.2-58, and malicious wounding,

a violation of Code § 18.2-51.     On appeal, Slater contends that

the evidence was insufficient to support the “taking” element of

robbery.   We disagree and affirm the conviction.

                            I.   BACKGROUND

     On November 28, 1997, Stefan Omar “Lamar” Slater, Tim

Winston, Christian “Skye” Crockett, and Melissa Clement left the

Petro Truck Stop in Wythe County in Clement’s car.        Clement

stated that on the drive back to town, Crockett suggested


    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
committing a robbery.    The group considered several

establishments, but settled upon the Interstate Motor Lodge.

Clement parked the car, and Slater, Winston and Crockett exited

the car and entered the motel office.    Slater and Winston ran

back to the car about five minutes later, and Crockett was

picked up across from the motel.    Clement stated that they then

drove to the Northwinds Apartments where Crockett took some

money “out of his pocket . . . and he started dividing it up.”

Clement further testified that Crockett split the money into

four divisions; giving some to Slater, Winston and Clement, and

keeping the rest for himself.

     Douglas Jack Edwards, the night shift desk clerk at

Interstate Motor Lodge, testified that at 11:15 p.m. on November

28, 1997, he let Slater, Winston and Crockett into the

Interstate Motor Lodge.    Winston asked him whether he was

working alone, and Slater and Crockett left to view a room.

When all three were back in the office area, they asked Edwards

whether they could have a room for a cheaper price.     When

Edwards refused, “Winston . . . picked up the phone and hit

[Edwards] in the face with the phone.”    Edwards further

testified,

             [a]t that point I was stunned a little bit
             . . . and I noticed Mr. Slater coming around
             the corner holding a knife . . . . He said
             we’re going to rob your ass now, put the
             blade of the knife to my neck, and asked me
             where the money was. At the same time I
             told him that the money was in the drawer

                                 - 2 -
             under the counter and pointed with my right
             arm to the door underneath the counter
             . . . .

Edwards stated that Slater proceeded to repeatedly stab him in

the neck and chest and then Slater, Crockett and Winston left.

Edwards stated that he did not know whether any money was taken.

     Kirk Walker Suthers, the co-manager of Interstate Motor

Lodge, went to the Lodge on November 29, 1997 at around 12:00 or

12:30 a.m.    He testified as follows:

             Q.   When you went in the office, did you
                  look into the cash box.

             A.   Yes, I did.

             Q.   And what did you observed [sic]?

             A.   It had been entered into and the money
                  from the ones (1’s), fives (5’s) and
                  tens (10’s) had been taken and the
                  change had been sort of rattled around
                  but most of that was still there.

             Q.   So in other words, all the bills that
                  would have been exposed had been
                  removed?

             A.   That’s correct.

             Q.   Do you know the amount approximately
                  was [sic]?

             A.   Four Hundred Thirty-five Dollars ($435).

                   II.   SUFFICIENCY OF THE EVIDENCE

     Where the sufficiency of the evidence is an issue on

appeal, an appellate court must view the evidence and all

reasonable inferences fairly deducible therefrom in the light



                                    - 3 -
most favorable to the Commonwealth.     See Cheng v. Commonwealth,

240 Va. 26, 42, 393 S.E.2d 599, 608 (1990).

     The only issue in this appeal is whether the “taking”

element of robbery has been proven beyond a reasonable doubt.

“Robbery is defined at common law as the taking, with intent to

steal, of the personal property of another, from his person or

in his presence, against his will, by violence or intimidation.”

Brown v. Commonwealth, 24 Va. App. 292, 295, 482 S.E.2d 75, 77

(1997) (citations omitted).   The Commonwealth proved that

Crockett, Slater and Winston agreed to commit a robbery at the

Interstate Motor Lodge.   The three men went into the office.

Slater held a knife to the clerk’s throat and demanded, “Where’s

the money?”   The victim pointed to the cash box.   The victim was

repeatedly stabbed by Slater.   The victim did not see the taking

of the money; however, Kirk Suthers, the co-manager of the

Interstate Motor Lodge, testified that the cash box “had been

entered into and the money from the ones (1’s), five’s (5’s) and

tens (10’s) had been taken out and the change had been sort of

rattled around but most of that was still there.”    He stated

that $435 had been taken.   Additionally, the desk clerk

testified that at the beginning of each shift, money was left in

the drawer for making change.   He had just begun his shift and

had engaged in no cash transactions.    After the robbery, the

proceeds of the crime were divided between the participants.



                                - 4 -
     The direct and circumstantial evidence was sufficient to

sustain the Commonwealth’s burden of proof.   The conviction is

affirmed.

                                                         Affirmed.




                              - 5 -